Title: From George Washington to Major General John Sullivan, 13 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters [White Plains] 13th Septem. 1778
          
          I duly received your favor of the 11th Inst.
          Repeated accounts from different quarters, announce some great and general movement on
            the part of the enemy—And tho’ the facts  with which I have been
            hitherto furnished are not sufficiently pointed to determine clearly whether the result
            may be an attack on this army, an enterprise against the french Squadron—or finally a
            simple evacuation of N. York unconnected with any offensive operation in the territories
            of the United States—yet the conduct of General Gray, & return of Genl Clinton
            to N.Y. without troops, require us to be very particularly on our guard against any
            operations which they may meditate eastward.
          The immediate embodying of the Militia might be attended with the disadvantages of a
            heavy expence, to the State—and disgusting the men by premature Service—but it will be
            of the utmost importance, to have every preparatory Step taken for collecting them on
            the Shortest Notice—The establishing known Signals for this purpose in every proper
            place—that an alarm may be rapidly communicated—is an object of the first
            attention—every thing that regards provision, Amunition and the means of transporting
            them, I suppose to be already in a proper train.
          I need not suggest to you how important it will be to give powerful opposition to the
            enemys first attempts, and by checking their progress afford the more time for the
            arrival of Troops from this Army—but persuaded that your foresight & activity
            will make the best use of the means you have, I remain &c.
        